Exhibit 10.9
Execution Version

 
 
 

--------------------------------------------------------------------------------


 
FINANCIAL SERVICES VEHICLE TRUST,
 
BMW MANUFACTURING L.P.,
 
BMW AUTO LEASING LLC,
 
BMW VEHICLE LEASE TRUST 2018-1,
 
 
and
 
 
U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee
 
 
 
__________________________________________________


BACK-UP SECURITY AGREEMENT
Dated as of October 17, 2018
 
__________________________________________________


 

--------------------------------------------------------------------------------


 
 
 
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


ARTICLE ONE DEFINITIONS
 
2
Section 1.01.
Definitions
2
Section 1.02.
Interpretive Provisions
3
 
ARTICLE TWO SECURITY INTEREST
 
3
Section 2.01.
Grant of Security Interest.
3
Section 2.02.
Certificate of Title
4
Section 2.03.
Filing of Financing Statements.
4
Section 2.04.
Use of Collateral
4
Section 2.05.
Further Description of the Collateral
4
Section 2.06.
Back-Up Rights of Issuer
5
 
ARTICLE THREE MISCELLANEOUS
 
5
Section 3.01.
Amendments
5
Section 3.02.
Governing Law
5
Section 3.03.
Severability of Provisions
5
Section 3.04.
Counterparts
5
Section 3.05.
Successors and Assigns
5
Section 3.06.
Further Assurances
5
Section 3.07.
Limitation of Liability of the Owner Trustee, the Trustee and the Indenture
Trustee
5
Section 3.08.
Notices
6
Section 3.09.
Series Disclaimer and Acknowledgment
6
     
SCHEDULES
 
   
Schedule A — Schedule of 2018-1 Leases
 
 A-1

--------------------------------------------------------------------------------

BACK-UP SECURITY AGREEMENT
 
This Back-Up Security Agreement, dated as of October 17, 2018, is among
Financial Services Vehicle Trust, a Delaware statutory trust (the “Vehicle
Trust”), BMW Manufacturing L.P., an Indiana limited partnership (“BMW LP”), BMW
Auto Leasing LLC, a Delaware limited liability company (the “Transferor”), BMW
Vehicle Lease Trust 2018-1, a Delaware statutory trust (the “Issuer”), and U.S.
Bank National Association, a national banking association, not in its individual
capacity, but solely as indenture trustee (the “Indenture Trustee”) under the
Indenture, dated as of October 17, 2018 (the “Indenture”), between the Issuer
and the Indenture Trustee.
 
RECITALS
 
WHEREAS, the Vehicle Trust is governed by the Trust Agreement, dated as of
August 30, 1995, as amended and restated as of September 27, 1996, as further
amended as of May 25, 2000 and December 1, 2006 (the “Vehicle Trust Agreement”),
between BMW LP and BNY Mellon Trust of Delaware, formerly known as The Bank of
New York (Delaware), a Delaware banking corporation, as Trustee (the “Trustee”);
 
WHEREAS, the Vehicle Trust was formed for the purposes of taking assignments and
conveyances of, holding in trust and releasing its ownership interest in,
various trust assets, including lease contracts (insofar as such lease contracts
pertain to particular passenger cars, motorcycles or light trucks) and the
related passenger cars, motorcycles or light trucks;
 
WHEREAS, the parties to the Vehicle Trust Agreement supplemented the Vehicle
Trust Agreement with a supplement, dated as of October 17, 2018 (the “2018-1
Vehicle Trust Supplement” and together with the Vehicle Trust Agreement, the
“SUBI Trust Agreement”), to establish one special unit of beneficial interest
(the “2018-1 SUBI”);
 
WHEREAS, in connection with the SUBI Trust Agreement, a separate portfolio of
Leases (the “2018-1 Leases”), the Leased Vehicles that are leased under the
2018-1 Leases (the “2018-1 Vehicles”) and certain other related assets of the
Vehicle Trust have been allocated to the 2018-1 SUBI;
 
WHEREAS, the Vehicle Trust has issued to BMW LP a certificate evidencing a
beneficial interest in the 2018-1 SUBI (the “2018-1 SUBI Certificate”);
 
WHEREAS, the Issuer was formed pursuant to that certain trust agreement, dated
as of September 24, 2018, as amended and restated as of October 17, 2018,
between the Transferor and Wilmington Trust, National Association, a national
banking association, as owner trustee (the “Trust Agreement”);
 
WHEREAS, pursuant to the SUBI certificate transfer agreement, dated as of
October 17, 2018 (the “SUBI Certificate Transfer Agreement”), between BMW LP and
the Transferor, BMW LP has transferred and assigned, without recourse, to the
Transferor, all of BMW LP’s interest in
 

--------------------------------------------------------------------------------



the 2018-1 SUBI Certificate and certain other rights in consideration of the
Transfer Price (as defined therein);
 
WHEREAS, pursuant to the Issuer SUBI certificate transfer agreement, dated as of
October 17, 2018 (the “Issuer SUBI Certificate Transfer Agreement”), between the
Transferor and the Issuer, the Transferor has transferred and assigned, without
recourse, to the Issuer, all of the Transferor’s interest in the 2018-1 SUBI
Certificate and certain other rights in consideration of the Transfer Price (as
defined therein);
 
WHEREAS, pursuant to the Indenture, the Issuer has granted a security interest
in the 2018-1 SUBI Certificate to the Indenture Trustee to secure payment of the
Notes; and
 
WHEREAS, the parties hereto desire to provide that if, for any reason, the form
of any of the transactions contemplated by the SUBI Trust Agreement, the 2018-1
SUBI Certificate, the Trust Agreement or the Indenture (collectively, the
“Transfer Documents”) are deemed to constitute a loan by any or all of the
Securityholders (as defined in the Trust Agreement), secured by a pledge of the
2018-1 SUBI Assets or any interest therein (rather than by the 2018-1 SUBI
Certificate), each of the Vehicle Trust, BMW LP and the Transferor shall be
deemed to have granted to the Issuer a first priority security interest in the
Collateral (as defined herein) to secure the Securities, which security interest
the Issuer shall have assigned to the Indenture Trustee to secure the Notes.
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE ONE
 
DEFINITIONS
 
Section 1.01.      Definitions.  Whenever used herein, unless the context
otherwise requires, (i) capitalized terms not otherwise defined herein have the
meanings ascribed thereto in the SUBI Trust Agreement, and if not defined
therein, in the Servicing Agreement, (ii) capitalized terms defined in the
Preamble and the Recitals have the meanings set forth therein and (iii) the
following words and phrases shall have the following meanings:
 
“Agreement” means this Back-Up Security Agreement, as amended or supplemented
from time to time.
 
“Back-Up Event” means that a court of competent jurisdiction has made a
determination or ruling that has the effect of allowing realization on the
security intended to be provided to the Issuer by the Transfer Documents only if
such transactions are deemed to constitute a loan by the Issuer, secured
directly by a pledge of the 2018-1 SUBI Assets or any interest therein (rather
than by the 2018-1 SUBI Certificate and the beneficial interest in the 2018-1
SUBI Assets represented thereby).
 
2

--------------------------------------------------------------------------------



“Collateral” has the meaning set forth in Section 2.01(a).
 
“Pledgors” means the Vehicle Trust, BMW LP and the Transferor.
 
“Servicing Agreement” means the Basic Servicing Agreement, dated as of
August 30, 1995, between the Vehicle Trust, BMW LP and BMW Financial Services
NA, LLC (“BMW FS”), as servicer, as supplemented by the Servicing Supplement,
dated as of October 17, 2018, among the Vehicle Trust, BMW LP, and BMW FS, as
servicer.
 
“Trust Assets” has the meaning set forth in the SUBI Trust Agreement.
 
“UCC” means the Uniform Commercial Code as in effect in the applicable
jurisdiction.
 
Section 1.02.      Interpretive Provisions.  For all purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
(i) terms used herein include, as appropriate, all genders and the plural as
well as the singular, (ii) references to words such as “herein”, “hereof” and
the like shall refer to this Agreement as a whole and not to any particular
part, Article or Section herein, (iii) references to an Article or Section such
as “Article One” or “Section 1.01” shall refer to the applicable Article or
Section of this Agreement, (iv) the term “include” and all variations thereof
shall mean “include without limitation” and (v) the term “proceeds” shall have
the meaning ascribed to such term in the UCC.
 
ARTICLE TWO
 
SECURITY INTEREST
 
Section 2.01.      Grant of Security Interest.
 
(a)      Each of the Vehicle Trust, BMW LP and the Transferor hereby grants to
the Issuer a security interest in all of its present and future right, title and
interest, if any, in, to and under (but not, except to the extent required by
law, any obligations with respect to) the following collateral (the
“Collateral”):  (i) a 100% interest in (A) all rights under the 2018-1 Leases;
(B) all other 2018-1 SUBI Assets, including the 2018-1 SUBI Collection Account
but excluding the 2018-1 Vehicles except to the extent permitted by law and
(C) all proceeds of the items described in (i)(A) and (i)(B) above, including
insurance proceeds payable by reason of loss or damage to the 2018-1 Vehicles to
the extent not applied to making repairs to the related 2018-1 Vehicle or
otherwise paid by the Servicer to the Lessee, a third person or governmental
authority as required by law or pursuant to its normal servicing practices and
(ii) all proceeds of the foregoing.  Such grant is made to secure (i) the
payment of all amounts due on the Securities in accordance with their terms in
the priorities of payment set forth in the Indenture, (ii) the payment of all
other sums payable under the Trust Agreement or the Indenture and
(iii) compliance with the provisions of the Trust Agreement and the Indenture.
 
(b)      The Issuer hereby assigns to the Indenture Trustee its security
interests in the Collateral granted to the Issuer pursuant to Section 2.01(a)
hereof to secure (i) the
 
3

--------------------------------------------------------------------------------



payment of all amounts due on the Notes, (ii) the payment of all other sums
payable under the Indenture and (iii) compliance with the provisions of the
Indenture.
 
(c)      Each of the Issuer and the Indenture Trustee acknowledges such grant
and assignment, but all parties hereto acknowledge and agree that (i) such grant
and assignment are made solely for protective purposes and without
representation or warranty as to the nature of any of parties’ rights in and to
the Collateral; and (ii) none of the parties hereto intends to imply in any way
that any of the Transfer Documents should not be interpreted or enforced in
accordance with its respective terms.  Each of the Trustee and the Indenture
Trustee also acknowledges that it shall have no claim to any proceeds or assets
of the Vehicle Trust or to any of the Trust Assets other than the Collateral.
 
Section 2.02.      Certificate of Title.  None of the parties hereto, including
the Vehicle Trust, shall be required to make notation on, or cause to be taken
any other action with respect to, any Certificate of Title for any 2018-1
Vehicle to reflect the back-up Lien created hereby.
 
Section 2.03.      Filing of Financing Statements.
 
(a)      Each of the Vehicle Trust, BMW LP, the Transferor and the Issuer, will
from time to time execute, deliver and file all UCC financing statements and
continuation statements reasonably required or necessary to maintain, perfect or
continue the perfection of the back-up Lien created hereby with respect to
the 2018-1 Leases and the proceeds thereof and any other Collateral, the
perfection of a security interest in which may be accomplished and continued by
the same filings.  Each of BMW LP, the Transferor and the Issuer acknowledge and
agree that the UCC-1 financing statement filed against BMW LP in connection with
the transactions contemplated by the SUBI Certificate Transfer Agreement shall
be assigned directly by the Transferor to the Indenture Trustee as secured party
of record. The obligations of the Issuer hereunder will be performed by the
Administrator.
 
(b)      Upon release of the lien of the Indenture, the Indenture Trustee, at
the expense of the Issuer, shall execute and file such partial or full releases
or partial or full assignments of financing statements and other documents and
instruments as may be prepared by and reasonably requested by the Issuer to
assign the Indenture Trustee’s interests hereunder back to the Issuer.
 
Section 2.04.      Use of Collateral.  Each of the parties granting a security
interest hereunder may continue to use and deal with its interest in the
Collateral in any lawful manner and may sell items of Collateral in the ordinary
course of its business, subject only to the requirements of the Transfer
Documents, the Servicing Agreement or any other Basic Document, as appropriate.
 
Section 2.05.      Further Description of the Collateral.  Schedule A attached
hereto contains a description of the 2018-1 Leases.
 
4

--------------------------------------------------------------------------------



Section 2.06.      Back-Up Rights of Issuer.  If a Back-Up Event shall have
occurred and be continuing, the Issuer may exercise the rights and remedies with
respect to the Collateral of a secured party under the UCC to the extent
permitted by applicable law.  Notwithstanding any other provision hereof, the
Issuer shall have recourse only against the Collateral and not against any
Pledgor hereunder.
 
ARTICLE THREE
 
MISCELLANEOUS
 
Section 3.01.      Amendments.  This Agreement may be amended by written
agreement among the parties hereto; provided, however, that it may only be
amended under the same circumstances the Trust Agreement could be amended
pursuant to Section 12.01 thereof and the Indenture could be amended pursuant to
Article Nine thereof.
 
Section 3.02.      Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTIONS
5-1401 AND 5‑1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
Section 3.03.      Severability of Provisions.  If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid or unenforceable, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions and terms of this Agreement, as the same may
be amended or supplemented, and shall in no way affect the validity or
enforceability of the other covenants, agreements, provisions or terms of this
Agreement.
 
Section 3.04.      Counterparts.  This Agreement may be executed in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original, but all of which counterparts shall together constitute but one and
the same instrument.
 
Section 3.05.      Successors and Assigns.  All covenants and agreements
contained in this Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective permitted successors and assigns.
 
Section 3.06.      Further Assurances.  Each party will perform such acts and
execute and deliver to any other party such additional documents or instruments
as may be reasonably requested in order to effect the purposes of this Agreement
and to better assure and confirm unto the requesting party its rights, powers
and remedies hereunder.
 
Section 3.07.      Limitation of Liability of the Owner Trustee, the Trustee and
the Indenture Trustee.
 
(a)      The parties hereto are put on notice and hereby acknowledge and agree
that (a) this Agreement is executed and delivered by Wilmington Trust, National
 
5

--------------------------------------------------------------------------------



Association, not individually or personally but solely as Owner Trustee of the
Issuer, in the exercise of the powers and authority conferred and vested in it,
(b) each of the representations, undertakings and agreements herein made on the
part of the Issuer is made and intended not as personal representations,
undertakings and agreements by Wilmington Trust, National Association but is
made and intended for the purpose of binding only the Issuer, (c) nothing herein
contained shall be construed as creating any liability on Wilmington Trust,
National Association, individually or personally, to perform any covenant either
expressed or implied contained herein of the Issuer, all such liability, if any,
being expressly waived by the parties hereto and by any Person claiming by,
through or under the parties hereto, (d) Wilmington Trust, National Association
has made no investigation as to the accuracy or completeness of any
representations and warranties made by the Issuer in this Agreement and (e)
under no circumstances shall Wilmington Trust, National Association be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Agreement or
any other related documents.
 
(b)      Notwithstanding anything contained herein to the contrary, this
instrument has been countersigned by BNY Mellon Trust of Delaware not in its
individual capacity but solely in its capacity as Trustee of the Vehicle Trust
and in no event shall BNY Mellon Trust of Delaware in its individual capacity
have any liability for the representations, warranties, covenants, agreements or
other obligations of the Vehicle Trust hereunder, as to all of which recourse
shall be had solely to the assets of the Vehicle Trust.  For all purposes of
this Agreement, in the performance of any duties or obligations of the Vehicle
Trust hereunder, the Trustee shall be subject to, and entitled to the benefits
of, the terms and provisions of Part VI of the SUBI Trust Agreement.
 
(c)      Notwithstanding anything contained herein to the contrary, this
instrument has been countersigned by U.S. Bank National Association not in its
individual capacity but solely in its capacity as Indenture Trustee and in no
event shall U.S. Bank National Association in its individual capacity have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer hereunder or in any of the certificates, notices or
agreements delivered pursuant hereto.
 
Section 3.08.      Notices.  All notices, requests and demands under this
Agreement shall be given in accordance with Section 11.04 of the Indenture.  The
address for such purpose of (i) the Vehicle Trust shall be c/o BNY Mellon Trust
of Delaware, 100 White Clay Center, Suite 102, P.O. Box 6995, Newark, DE 19711;
(ii) BMW LP shall be 300 Chestnut Ridge Road, Woodcliff Lake, NJ 07677,
Attention: General Counsel; and (iii) the Transferor shall be 300 Chestnut Ridge
Road, Woodcliff Lake, NJ 07677, Attention: General Counsel.
 
Section 3.09.      Series Disclaimer and Acknowledgment.  The parties hereto
acknowledge and agree that the Vehicle Trust is organized in series pursuant to
Section 3804(a) and 3806(b)(2) of the Statutory Trust Statute.  As such, the
debts, liabilities, obligations and expenses incurred, contracted for or
otherwise existing with respect to each series of the Vehicle Trust shall be
enforceable against the assets of such series of the Vehicle Trust only, and not
against
 
6

--------------------------------------------------------------------------------



the assets of the Vehicle Trust generally or the assets of any other series of
the Vehicle Trust or against the Trustee of the Vehicle Trust.  There may be
several series of the Vehicle Trust created pursuant to the Vehicle Trust
Agreement.
 
[SIGNATURE PAGE FOLLOWS]
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers hereto duly authorized, as of the day and
year first above written.
FINANCIAL SERVICES VEHICLE TRUST, with respect to the 2018-1 SUBI

By:
BNY MELLON TRUST OF DELAWARE, not in its individual capacity but solely as
Trustee

By:
/s/ Kristine K. Gullo                                     
Name:  Kristine K. Gullo
Title:    Vice President

BMW MANUFACTURING L.P.

By:
BMW FACILITY PARTNERS, LLC, as General Partner

By:
/s/ Stefan Kramer                                          
Name:  Stefan Kramer
Title:    President

By:
/s/ Stefan Glebke                                        
Name:   Stefan Glebke
Title:     Treasurer

BMW AUTO LEASING LLC

By:
/s/ Stefan Kramer                                          
Name:  Stefan Kramer
Title:    Chief Executive Officer and Vice President - Finance
 

By:
/s/ Stefan Glebke                                        
Name:  Stefan Glebke
Title:    Treasurer

 

--------------------------------------------------------------------------------



BMW VEHICLE LEASE TRUST 2018-1

By:
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee

By:
/s/ Clarice Wright                                  
Name:   Clarice Wright
Title:     Assistant Vice President

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Indenture Trustee

By:
/s/ Jose A. Galarza                               
Name:   Jose A. Galarza
Title:     Vice President

 
 

--------------------------------------------------------------------------------

SCHEDULE A
 
Schedule of 2018-1 Leases
 
 [Omitted. Copies on file with the Servicer, the Trustee and the Owner Trustee.]
 


 
 
 
 

A-1